NUMBER 13-14-00027-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

AMANDA JACKEL,                                                           Appellant,

                                        v.


THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 52nd District Court
                         of Coryell County, Texas.



                         MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Rodriguez and Longoria
           Memorandum Opinion by Chief Justice Valdez
      Appellant, Amanda Jackel, was convicted of aggravated assault with a deadly

weapon on a public servant and sentenced to ten years of confinement at the Texas

Department of Criminal Justice, Correctional Institutions Division. See TEX. PENAL CODE

ANN. §§ 22.01, 22.02 (West, Westlaw through 2015 R.S.). Appellant’s court-appointed
counsel has filed an Anders brief. See Anders v. California, 386 U.S. 738, 744 (1967).1

We affirm.

                                           I. ANDERS BRIEF

        Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

has filed a brief and a motion to withdraw with this Court, stating that her review of the

record yielded no grounds of error upon which an appeal can be predicated. See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas,

an Anders brief need not specifically advance 'arguable' points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991). Despite concluding that she found no non-frivolous grounds for appeal,

Jackel’s counsel highlights two issues for this Court’s consideration: (1) that the evidence

was legally insufficient to support the conviction; and (2) that appellant received

ineffective assistance of counsel. In each circumstance, counsel explained why neither

of these issues presented arguable grounds for appeal.

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014),

appellant’s counsel carefully discussed why, under controlling authority, there is no



        1  This appeal was transferred to this Court from the Tenth Court of Appeals by order of the Texas
Supreme Court. See TEX. GOV'T CODE ANN. § 22.220(a) (West, Westlaw through 2015 R.S.) (delineating
the jurisdiction of appellate courts); id. 73.001 (West, Westlaw through 2015 R.S.) (granting the supreme
court the authority to transfer cases from one court of appeals to another at any time that there is “good
cause” for the transfer).
                                                    2
reversible error in the trial court's judgment. Counsel has informed this Court, in writing,

that counsel has: (1) notified appellant that counsel has filed an Anders brief and a motion

to withdraw; (2) provided appellant with copies of both pleadings; (3) informed appellant

of her rights to file a pro se response,2 to review the record preparatory to filing that

response, and to seek discretionary review if the court of appeals concludes that the

appeal is frivolous; and (4) provided appellant with a form motion for pro se access to the

appellate record, lacking only the appellant’s signature and the date, and including the

mailing address for the court of appeals, with instructions to file the motion within ten

days. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; Stafford, 813 S.W.2d

at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23.

        On July 29, 2014, pro se appellant timely filed a motion for access to the appellate

record. On August 8, 2014, this Court issued an order directing the trial court to: (1)

ensure that appellant had the opportunity to fully examine the appellate record within thirty

days, and (2) notify our Court in writing as to the date upon which the appellate record

was made available to appellant. The order further granted appellant a period of thirty

days from the day the appellate record was first made available to file her pro se response

with this Court and granted the State an additional twenty days thereafter to file its

response thereto. On August 14, 2014, in accordance with our order, the trial court sent

appellant the appellate record.

        On September 19, 2014, appellant filed a motion for extension of time to file her

response. This Court granted appellant’s motion for extension of time to file her response



        2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
                                                    3
and granted her an extension of time until November 10, 2014 to file her response.

Nevertheless, appellant did not file her response. On April 20, 2015, the Clerk of this

Court notified appellant that her pro se response had not been filed and the case

remained pending. To date, more than one year after it was due, appellant has not filed

her pro se response.

                                  II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). A court of appeals has two options when an Anders brief is filed. After

reviewing the entire record, it may: (1) determine that the appeal is wholly frivolous and

issue an opinion explaining that it finds no reversible error; or (2) determine that there are

arguable grounds for appeal and remand the case to the trial court for appointment of

new appellate counsel. Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.

2005). If the court finds arguable grounds for appeal, it may not review those grounds

until after new counsel has briefed those issues on appeal. Id.

       We have reviewed the entire record and the two issues highlighted in counsel’s

brief, and we have found nothing that would arguably support an appeal. See id. (“Due

to the nature of Anders briefs, by indicating in the opinion that it considered the issues

raised in the briefs and reviewed the record for reversible error but found none, the court

of appeals met the requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford,
813 S.W.2d at 509. There is no reversible error in the record. Accordingly, the judgment

of the trial court is affirmed.

                                  III. MOTION TO WITHDRAW




                                              4
        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is ordered

to send a copy of this opinion and this Court’s judgment to appellant and to advise her of

her right to file a petition for discretionary review.3 See TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                                            /s/ Rogelio Valdez
                                                            ROGELIO VALDEZ
                                                            Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of December, 2015.




         3 No substitute counsel will be appointed. Should appellant wish to seek further review of this case

by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the Clerk of the Court of Criminal Appeals. See id. R. 68.3. Any
petition for discretionary review should comply with the requirements of Texas Rule of Appellate Procedure
68.4. See id. R. 68.4.
                                                       5